      Case 1:19-cr-02058-SMJ    ECF No. 112   filed 03/27/20   PageID.334 Page 1 of 3



     William D. Hyslop
 1
     United States Attorney
 2   Eastern District of Washington
     Patrick J. Cashman
 3
     Assistant United States Attorney
 4   Post Office Box 1494
     Spokane, WA 99210-1494
 5
     Telephone: (509) 353-2767
 6
                           UNITED STATES DISTRICT COURT
 7
                      FOR THE EASTERN DISTRICT OF WASHINGTON
 8
     UNITED STATES OF AMERICA,
 9
10                               Plaintiff,          1:19-CR-02058-SMJ-4
11                     vs.
12                                                   Government’s Response to
     JUANITA RAMIREZ,                                Defendant’s Motions in Limine
13
14                               Defendant.
15
16         Plaintiff, United States of America, by and through William D. Hyslop, United
17 States Attorney for the Eastern District of Washington, and Patrick J. Cashman,
18 Assistant United States Attorney for the Eastern District of Washington, submits the
19 following Response to Defendant’s Motions in limine. (ECF No. 92).
20                                 I.     BACKGROUND
21         The United States incorporates the factual background provided in ECF No.
22 110 for purposes of this responsive pleading.
23                                      II.   DISCUSSION
24               i.     Opinion Testimony from Expert Witnesses
25         The United States provided notice of expert witnesses on March 26, 2020.
26 These experts included Brandon McCullum and Karen Johnson of the Federal
27 Bureau of Investigation Crime Laboratory.
28         Mr. McCullum conducted DNA testing on numerous items recovered from
     Government’s Response to Defendant’s Motions in Limine - 1
      Case 1:19-cr-02058-SMJ     ECF No. 112    filed 03/27/20   PageID.335 Page 2 of 3



     the white Chrysler 300 and red Mazda Tribute involved in this case. The results of
 1
     Mr. McCullum’s tests have been provided in discovery. The United States
 2
     anticipates that additional discovery will be provided to the Defendants upon DNA
 3
     comparison tests.
 4
           Ms. Johnson conducted fingerprint analysis of latent finger prints located in
 5
     the red Mazda Tribute. Of the numerous latent fingerprints obtained, only one
 6
     appeared to be suitable for comparison. The analysis of this latent fingerprint
 7
     identified the victim. The results of Ms. Johnson’s analysis have been provided in
 8
     discovery.
 9
10         The United States will continue to provide discovery upon receipt.

11                ii.    Other acts evidence (FRE 404(b))

12         The United States will comply with LCrR 16 and Fed. R. Evid. 404(b). The

13 United States will provide notice in a separate filing.
14             iii.    Evidence of gang membership or gang affiliation.

15         The United States addressed the issue raised by the Defendant in responsive

16 pleadings to Defendant Vargas’ motions in limine. (ECF No. 110). The United
17 States incorporates the response in ECF No. 110 into this pleading.
18                iv.    Testifying witnesses should be excluded from the courtroom
                         (FRE 615).
19
20         The United States does not object to the Defendant’s motion. However, the

21 United States does intend to request the presence of Federal Bureau of Investigation
22 Special Agent Ronald Ribail to sit at counsel table during the duration of the trial.
23            Dated: March 27, 2020.

24
                                                  William D. Hyslop
25                                                United States Attorney
26
27                                                s/ Patrick J. Cashman
                                                  Patrick J. Cashman
28                                                Assistant United States Attorney
     Government’s Response to Defendant’s Motions in Limine - 2
      Case 1:19-cr-02058-SMJ    ECF No. 112    filed 03/27/20   PageID.336 Page 3 of 3



                               CERTIFICATE OF SERVICE
1
2         I hereby certify that on March 27, 2020, I electronically filed the foregoing with
3 the Clerk of the Court using the CM/ECF system which will send notification of such
4 filing to the following:
5         Ken Therrien:        kentherrien@msn.com
          Rick Smith:          rasmith@house314.com
6
          Rick Hernandez:      rick@rickhernandezlaw.com
7         Troy Lee:            troylee@troyleelaw.com
8
9                                                s/ Patrick J. Cashman
                                                 Patrick J. Cashman
10                                               Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Response to Defendant’s Motions in Limine - 3
